The opinion of the Court was by
Siiepley J.
The defendant attached the hops as the property of Amos Damon, and is entitled to hold them for the benefit of his creditor, if they belonged to him. The Court must consider, that Damon gives a correct account of the agreement under which the farm was occupied by him for the year 1838, during which the hops were grown. His statement of the contract is, “ 1 told him if he would let me stay one year longer, he should have all the hops I should raise ; and that I would cure them fit for market and bag them ; and that the crop was Mr. Kelley’s when growing, for I raised it for him, and took care of them for him, and had no interest in them myself; and whatever else I raised was my own.” According to this account he was to cultivate the hop crop and prepare it for market for the plaintiff in consideration that he would permit him to remain on the farm that year, and take all the rest of the produce for his own use. The property in the hops was not then in the tenant. He would no more acquire a title to them, than he would, if he had been paid for his labor in cultivating them in any other mode than by the use of the rest of the farm.
The cases on which the defendant’s counsel relies are not analogous. In Bailey v. Fillebrown, 9 Greenl. 12, the agree*234ment was, “ that all the hay that may be cut on said farm shall be holden by said agent as security till payment of the rent.” And in Dockham v. Parker, 9 Greenl. 137, the agreement was, “ that the defendants were to hold all the produce of the farm as security unless the tenant obtained good personal security for the payment.” In these cases the provision that it should be security for the rent shows, that the property was in the tenant and not in the landlord. And when the produce is to be holden as security, it has been considered necessary, that the landlord should in proper time manifest his intention so to appropriate it by taking the possession or control of it to- prevent its being taken by other creditors. But when by the terms of the agreement a portion of the produce is never to become the property of the tenant there can be no such necessity.
When the tenant states, that he contracted with the plaintiff as the agent of others, he appears to speak of that contract which he had made nine years before to purchase the farm, and which had expired thee or four years before the year 1838. He says, “ I lived on A. L. Kelley’s farm,” and the Court cannot infer, that the plaintiff was not the owner then, because he had nifte years before acted as the agent of others.
According to the agreement the defendant is to be defaulted.